Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coman et al. (U.S. Patent Application Pub. No. 2022/0108164, hereinafter “Coman”).
In regard to claim 12, Coman discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon (paragraph [0137]) that, when executed by at least one processor, cause a computerized interactive voice companion system to perform: 
tracking behavior of the user based on data received from a user device associated with the user (Fig. 2, a user provides data via user device 202, paragraph [0058]; and transaction data for a user is tracked, paragraph [0066]); 
receiving audio of the user's voice as the user is speaking (Fig. 1A, step 102, a communication is received from the user, via a phone call or other audible means, paragraph [0027]); and 
having, as the user is speaking, an oral conversation with the user based on the tracked behavior, the audio of the user's voice and goals learned from the user to help the user achieve the goals (a user goal is determined from the communication, step 106, paragraph [0029]; and based on the transaction data, paragraph [0065]; the system conducts a conversational dialog with the user, paragraph [0130]).

In regard to claim 13, Coman discloses providing suggestions to the user on how to achieve the goals (a recommendation to achieve the user’s goal is provided, paragraph [0035]).

In regard to claim 14, Coman discloses having the conversation includes: 
providing feedback to the user regarding the tracked behavior and suggestions on how to modify user behavior to achieve the goals (if the recommended solution does not include a transaction requested by the user, the user is provided with an explanation why it was excluded, paragraphs [0128-0129]).

In regard to claim 15, Coman discloses having the conversation includes: 
providing suggestions to the user regarding the tracked behavior and information received in audio of the user's voice (if the recommended solution includes a transaction requested by the user, the user is provided the recommendation, paragraphs [0128-0129]).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Khan et al. (U.S. Patent Application Pub. No. 2016/0019915, hereinafter “Khan”).
	In regard to claim 1, Gao discloses a computer implemented method for an interactive voice companion (see Fig. 7, avatar 704), comprising: 
receiving, by a computerized interactive voice companion system, audio of a user's voice as the user is speaking (a user’s voice is captured by a computing device, paragraph [0020]); 
detecting, by the computerized interactive voice companion system, a tone of the user's voice based on the audio of the user's voice as the user is speaking (the user’s voice is analyzed to determine a tone, paragraph [0057]); 
determining, by the computerized interactive voice companion system, a response to the user speaking based on the detected tone of the user's voice (the user’s tone is used to determine an emotional state, which is then used to select a response, paragraphs [0057 and 0063]); and 
communicating, by the computerized interactive voice companion system, the response to the user automatically as a reply to the user speaking (the response is presented to the user, paragraph [0046]).
While Gao discloses determining an emotional state occurs “quickly” (paragraph [0059]), Gao does not expressly disclose determining the response as the user is speaking and communicating the response to the user in real-time.
Khan discloses a method for real-time emotion recognition from audio signals, comprising determining the response as the user is speaking and communicating the response to the user in real-time (an input audio signal is continuously analyzed to determine a tone, and generate a response on real-time, paragraphs [0014-15] and paragraph [0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the response as a user was speaking and communicate the response to the user in real-time, because such real-time processing provides for improved accuracy and reduced error rate, resulting in improved efficiency, as taught by Khan (paragraph [0005]).

In regard to claim 2, Gao discloses the determining the response includes: 
determining, by the computerized interactive voice companion system, a mood of the user based on the detected tone of the user's voice (the user’s emotional state is determined from the tone of the user’s voice, paragraph [0057]); and 
determining, by the computerized interactive voice companion system, the response to the user speaking based on the determined mood of the user (the user’s emotional state is used to determine a response, paragraph [0063]).

In regard to claim 3, Gao discloses the determining the mood of the user based on the detected tone of the user's voice includes: 
electronically analyzing acoustic characteristics of the audio (various audible parameters of the user’s speech are analyzed, paragraph [0057]); 
determining a particular mood that the acoustic characteristics are associated with (the audible parameters are used to determine the user’s emotional state, paragraph [0057]); and 
determining the mood of the user is the particular mood (the emotional state is determined to be the user’s emotional state, paragraph [0057]).

In regard to claim 4, Gao discloses the determining the response to the user speaking based on the determined mood of the user includes: 
determining that the user is in a sad mood based on the detected tone of the user's voice (the user’s voice is analyzed to determine the user is sad, paragraph [0084]); and 
determining the response to be a question to the user inquiring why the user is sad (in response to determining the user is sad, the user is asked why they are sad, paragraph [0084]).

In regard to claim 5, Gao discloses the response is a synthesized voice communicated to the user via a speaker (responses are provided audibly to verbally communicate with the user, paragraph [0032]), and further comprising: 
receiving, by the computerized interactive voice companion system, a voice response from the user to the question to the user inquiring why the user is sad (see Fig. 7, the user responds with the reason for their sadness, paragraph [0084]); and 
having, by the computerized interactive voice companion system, an oral conversation with the user based on a response to the question to the user inquiring why the user is sad (see Fig. 7, after receiving the voice response from the user, the conversation is continued, paragraph [0085]).
While Gao discloses determining an emotional state occurs “quickly” (paragraph [0059]), Gao does not expressly disclose having an oral conversation in real time.
Khan discloses a method for real-time emotion recognition from audio signals, comprising determining the response as the user is speaking and communicating the response to the user in real-time (an input audio signal is continuously analyzed to determine a tone, and generate a response on real-time, paragraphs [0014-15] and paragraph [0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the response as a user was speaking and communicate the response to the user in real-time, because such real-time processing provides for improved accuracy and reduced error rate, resulting in improved efficiency, as taught by Khan (paragraph [0005]).

In regard to claim 6, Gao discloses the determining the response to the user speaking based on the determined mood of the user includes: 
determining that the user is in a sad mood based on the detected tone of the user's voice (a sadness emotional state is detected, paragraph [0025]; based on the tone of the user’s voice, paragraph [0057]); and 
determining the response to be a one or more consoling statements to the user based on tracked behavior of the user by the computerized interactive voice companion system and based on the determination that the user is in a sad mood (a response sympathizing with the user is determined, paragraph [0062]; based on the determined emotional state, paragraph [0063]; and a user profile that tracks user behavior, paragraphs [0048-0049]).

In regard to claim 7, Gao discloses tracking, by the by the computerized interactive voice companion system, behavior of the user (user profiles track user behavior, paragraph [0049]), and 
wherein the determining the response to the user speaking based on the determined mood is additionally based on the tracked behavior (the user profile is used when determining a response, paragraph [0048]).

In regard to claim 8, Gao discloses the tracked behavior includes tracking location (tracked behavior included in the user profile includes location, paragraph [0049]), online activity (e.g., web search history, paragraph [0049]), electronic communications (e.g. social media interactions, paragraph [0049]), biometric sensor information (biometric sensors used for body scans, etc., paragraphs [0034] and [0040]), calendar items (calendar season, paragraph [0051]), clock items (time of day, paragraph [0051]), and purchases of the user (purchase history, paragraph [0049]) and the determining the response to the user speaking based on the determined mood includes: 
determining that the user is in a sad mood based on the based on the detected tone of the user's voice (the tone of the user’s voice is used to determine the emotional state, paragraph [0057]; the emotional state including a sad mood, paragraph [0025]); 
determining whether the user being in a sad mood is a change in mood that has occurred within a most recent threshold amount of time (the user’s emotional states are tracked over time by the user profile, and such dynamic information is updated based on a threshold amount of time, paragraph [0042]); 
determining whether, within the most recent threshold amount of time, there has been a change in the tracked behavior that may correlate with the change in mood (it is determined whether there has been a change in the dynamic information stored in the user profile, paragraph [0042]); and 
determining the response to the user speaking based on a determination that, within the most recent threshold amount of time, there has been a change in the tracked behavior that may correlate with the change in mood (questions for the user are triggered based on a change in the dynamic information stored in the user profile, paragraph [0042]).

In regard to claim 16, Gao discloses an interactive voice companion system (Fig. 2, 200) comprising: 
at least one processor (processor 206); and 
at least one memory coupled to the at least one processor wherein the at least one memory has computer-executable instructions stored thereon (memory 210) that, when executed by at least one processor, cause the system to perform:
receiving audio of a user's voice as the user is speaking (a user’s voice is captured by a computing device, paragraph [0020]); 
detecting a mood of the user's voice based on the audio of the user's voice as the user is speaking (the user’s voice is analyzed to determine an emotional state, paragraph [0057]); 
determining, as the user is speaking, a response to the user speaking based on the detected mood of the user (the user’s tone is used to determine an emotional state, which is then used to select a response, paragraphs [0057 and 0063]); and 
communicating the response to the user automatically as a reply to the user speaking (the response is presented to the user, paragraph [0046]).
While Gao discloses determining an emotional state occurs “quickly” (paragraph [0059]), Gao does not expressly disclose determining the response as the user is speaking and communicating the response to the user in real-time.
Khan discloses a method for real-time emotion recognition from audio signals, comprising determining the response as the user is speaking and communicating the response to the user in real-time (an input audio signal is continuously analyzed to determine a tone, and generate a response on real-time, paragraphs [0014-15] and paragraph [0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the response as a user was speaking and communicate the response to the user in real-time, because such real-time processing provides for improved accuracy and reduced error rate, resulting in improved efficiency, as taught by Khan (paragraph [0005]).

In regard to claim 17, Gao discloses the determining the response to the user speaking based on the detected mood of the user includes:
determining that the user is in a sad mood based on the detected mood of the user (the user’s voice is analyzed to determine the user is sad, paragraph [0084]);
determining the response to be a question to the user inquiring why the user is sad (in response to determining the user is sad, the user is asked why they are sad, paragraph [0084]);
receiving a reply to the question (the user responds with the reason for their sadness, paragraph [0084]); and
providing a response to the reply to the question to change the detected mood of the user (a response is selected to transition the user’s emotional state, paragraph [0085]).

In regard to claim 18, Gao discloses the determining the response to the user speaking based on the detected mood of the user includes:
tracking online website searches and web site visits of the user based on data received from the user device associated with the user (user profiles track data such as web search history and web sites, paragraph [0049]); and 
determining the response to the user by including in the response preferences of the user based on the tracking online website searches and web site visits of the user (the user profile is used when determining a response, paragraph [0048]).

In regard to claim 19, Gao discloses the mood detected includes a mood score representing how happy or how sad the user is (emotional states are weighted in order to signify the emotional state, paragraph [0026]).

In regard to claim 20, Gao discloses the response to the user speaking is based on the mood score (the weighted emotional states are used to select a response, paragraph [0078]).

  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Khan, and further in view of Heneghan et al. (U.S. Patent No. 11,191,466, hereinafter “Heneghan”).
In regard to claim 9, Gao and Khan do not disclose the change in the tracked behavior includes the user waking up late based on the clock items and the biometric sensor information and the determined response is to ask questions of the user regarding the user waking up late.
Heneghan discloses a method for determining a user’s cognitive state based on tracked user behavior, wherein a change in the tracked behavior includes the user waking up late based on the clock items and the biometric sensor information and the determined response is to ask questions of the user regarding the user waking up late (user biomarkers are tracked over time to determine whether a user is depressed, including deviations in wake up times, column 15, line 55 to column 16, line 21; and user feedback is generated based on the user’s cognitive state, column 17, lines 35-52).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to track the user waking up late and to ask questions of the user regarding the user waking up late, because tracking such behavior removes the opportunity for user error when tracking a user’s mental state, as taught by Heneghan (column 2, lines 22-34).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Khan, and further in view of Shuster et al. (U.S. Patent Application Pub. No. 2015/0257681, hereinafter “Shuster”).
In regard to claim 10, while Gao discloses tracking user purchases (paragraph [0049]), Gao and Khan do not specifically disclose the change in the tracked behavior includes the user purchasing over a threshold number of alcoholic drinks within a particular time window and the determined response is to ask questions of the user regarding excessive drinking.
Shuster discloses a method for tracking changes in user behavior, wherein the change in the tracked behavior includes the user purchasing over a threshold number of alcoholic drinks within a particular time window and the determined response is to ask questions of the user regarding excessive drinking (a user’s purchases of alcoholic drinks over a period of time are tracked to determine whether the user may be intoxicated, and if so, notifying the user, paragraphs [0067] and [0112]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to track the user purchasing over a threshold number of alcoholic drinks within a particular time window and to ask questions of the user regarding excessive drinking, because it would serve to warn the user that they have become intoxicated, as taught by Shuster (paragraphs [0016-0018]).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Khan, and further in view of Harper (U.S. Patent Application Pub. No. 2018/0254041).
In regard to claim 11, Gao and Khan do not disclose the tracked behavior includes tracking music preferences of the user via detecting which songs the user plays, the determined mood of the user is a sad mood, and the determining the response to the user speaking based on the determined mood includes playing a song based on the music preferences of the user to change the determined sad mood into a happy mood of the user.
Harper discloses a method for activating services based on the user’s mental state, comprising tracking music preferences of the user via detecting which songs the user plays, the determined mood of the user is a sad mood, and the determining the response to the user speaking based on the determined mood includes playing a song based on the music preferences of the user to change the determined sad mood into a happy mood of the user (when a sadness affect is detected, a currently active playlist is altered to play more positive music, paragraph [0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to play a song based on the music preferences of the user to change the determined sad mood into a happy mood of the user, because guiding the response based on such non-linguistic cues provides improved treatment outcomes, as suggested by Harper (paragraphs [0015-0018]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feast et al., Gustafson et al., Avrahmi et al., Eleftheriou et al., Greenwood et al., and Kleindienst et al. disclose additional methods for interacting with a user based on detected emotional states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/23/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656